United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2478
                                    ___________

William Grace, Sr.,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
E. Harris, Nurse; Susan Singer, Doctor; *
Nurse Jones; Eugene Stubblefield,       * [UNPUBLISHED]
Individually and as Superintendent of *
the Division of Corrections City of     *
St. Louis,                              *
                                        *
             Appellees.                 *
                                   ___________

                              Submitted: October 23, 2009
                                 Filed: October 23, 2009
                                  ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Missouri inmate William Grace, Sr., appeals the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action. Upon de novo review of the
record, see Roe v. Crawford, 514 F.3d 789, 793 (8th Cir.), cert. denied, 129 S. Ct. 109
(2008), we agree with the district court that summary judgment was warranted.

      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Grace’s motion for
appointment of counsel and appellees’ motion to dismiss.
                     _______________________________




                                    -2-